DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.
Claims 1-11 are pending.  Claim 11 is withdrawn.  Claims 12-16 are canceled.
The provisional rejection on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/446,732 is withdrawn in view of Applicants amendment.
The rejection of claims 1, 3, 6-7, 9-10 under 35 U.S.C. 102(a)(1) as being anticipated by Bernhardt is withdrawn in view of Applicants amendment.
Claims 2, 4-5 stand rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt et al.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 recites “0.1% detection limit”; this renders the claim indefinite because it is unclear if the percentage is mole% or weight%.  The Examiner construes this limitation as 0.1mole%.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt (DE 3109309 (already of record)) in view of Merz III et al (US Patent Application 2013/028125).
Regarding claims 1-7, 9-10, Bernhardt teaches a composition comprising an organic tin compound in an organic solvent wherein the organic tin compound is a monoalkyl tin triethoxide (Claims 1-8).  Bernhardt further teaches monoalkyl tin triethoxide (RSn(OR”)3 or monoalkyl tin triamide (RSn(NR’2)3 wherein R can be an alkyl or cyclohexyl (Pg. 11, Claims 1 & 4).  Bernhardt further teaches C4H9Sn(OEt)3 (Pg. 13).  Bernhardt et al further teaches tetraalkyl tin compounds are produced using the so-called Grignard reagent, which is then reacted to form monoalkyltin chlorides and dialkyl tin chlorides wherein varying the reaction time and temperature can control the amount of each product.  Monoalkyl tin triethoxide can then be formed by reacting monoalkyl tin trichloride with sodium ethoxide in absolute ethanol (Pages 
In the same field of endeavor, Merz III et al teaches producing monoalkyltin trihalide with an overall yield of nearly 100% (which satisfies no more than 0.5 or 0.1mole% of dialkyl tin compounds) (Paragraphs 56-58).
With regard to no more than 0.5 or 0.1 mole% of dialkyltin compounds, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a nearly 100% yield of monoalkyl tin trichloride in the method in Merz III et al into Bernhardt et al to produce a monoalkyl tin triethoxide with less than 0.5 or 0.1 mole% dialkyl tin compounds as Bernhardt et al teaches controlling the reaction to produce the intended amounts of product and because Merz III et al teaches having a monoalkyl tin compound at nearly 100% yields helps to avoid or minimize toxicity issues (Paragraph 3).
With regard to a branched alkyl group, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a branched alkyl group for the alkyl group in the compounds of Bernhardt because characteristics normally possessed by members of homologous series are principally the same, and vary but gradually from member to member; chemists knowing properties of one member of series would in general know what to expect in adjacent member, see In re Henze, 85 USPQ 261.  Note that structurally similar compounds are generally expected to have similar properties. In re Gvurik, 596 F. 2d 1012,201 USPQ 552. Closely related homologues, analogs and isomers in chemistry may create a prima facie case of obviousness. In re Dillon USPQ 2d 1 897,1904 (Fed. In re Payne 203 USPQ 245 (CCPA 1979); In re Mills 126 USPQ 5 13 (CCPA 1960); In re Henze 85 USPQ 261 (CCPA 1950); In re Hass 60 USPQ 544 (CCPA 1944).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt (DE 3109309 (already of record)) in view of Merz III et al (US Patent Application 2013/028125) as applied to claims 1-7, 9-10 above, and in further view of Minami et al (US Patent 6,517,901).
Regarding claim 8, Bernhardt in view of Merz III et al disclose the invention substantially as claimed.  Bernhardt and Merz III et al fail to specifically disclose an alcohol solvent and the amount of the tin compound in the solvent.
In the same field of endeavor, Minami et al teaches a process for depositing a layer on a glass substrates comprising a dopant such as alkyltin alkoxides (Abstract, Col. 4, Lines 30-35) and a solvent such as ethanol or isopropanol (Col. 4, Lines 59-60).
With regard to the alcohol solvent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an alcohol solvent for the coating/film in Bernhardt in view of Merz III et al in order to form the coating/film solution.  Simple substitution of one known solvent for another would only be obvious to the ordinary artisan for forming the coating solution/film.
With regard the amount of the compound in the solvent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have optimized the amount of compound in the solvent (coating composition) in order to control the amount of the compound in the substrate.  Discovery of an optimum value of a result effective variable is ordinarily within the skill of the art. In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA In re Aller 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Frenkel et al (US Patent Application 2017/0002180).
Regarding claims 1-6, Frenkel teaches a composition comprising at least one monooctyl tin compound (n-Oc)Sn(T)3, wherein T is an alcoholate) having a purity greater than 85%, preferably up to 99wt% (Paragraphs 11, 22).  Frenkel et al further teaches dioctyltin compounds in an amount less than 8wt% and in a range of 0.1 to 5 wt% (which overlaps the instantly claimed range).  However, Frenkel et al fails to specifically disclose R is methyl, ethyl, isopropyl, t-butyl or t-amyl, R’ is methyl, ethyl, isopropyl, t-butyl or t-amyl and less than 0.5/0.1mole% of dialkyl tin compounds.
With regard to R is methyl, ethyl, isopropyl, t-butyl or t-amyl and R’ is methyl, ethyl, isopropyl, t-butyl or t-amyl, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted R is methyl, ethyl, isopropyl, t-butyl or t-amyl and R’ is methyl, ethyl, isopropyl, t-butyl or t-amyl for the monooctyltin alcoholates in Frenkel et al as teaches monooctyltin alcoholates (alkoxides) and different chain length alkyls and alcoholates are homologues and characteristics normally possessed by members of homologous series are principally the same, and vary but gradually from member to member; chemists knowing properties of one member of series would in general know what to expect in adjacent member, see In re Henze, 85 USPQ 261.  Note that In re Gvurik, 596 F. 2d 1012,201 USPQ 552. Closely related homologues, analogs and isomers in chemistry may create a prima facie case of obviousness. In re Dillon USPQ 2d 1 897,1904 (Fed. Cir. 1990); In re Payne 203 USPQ 245 (CCPA 1979); In re Mills 126 USPQ 5 13 (CCPA 1960); In re Henze 85 USPQ 261 (CCPA 1950); In re Hass 60 USPQ 544 (CCPA 1944).
With regard to less than 0.5/0.1mole% of dialkyl tin compounds, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided less than 0.5 or 0.1 mole% of dialkyl tin compounds in Frenkel et al as Frenkel et al teaches as low as 0.1 wt% of dioctyl tin compounds and this overlaps the instantly claimed range; a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I). For example, 99.9wt% monooctyl tin triethoxide and 0.1wt% dioctyl tin diethoxide would comprise about 0.08mole% dioctyl tin diethoxide and about 99.92mole% monooctyl tin triethoxide.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Frenkel et al (US Patent Application 2017/0002180) as applied to claims 1-6 above, and in further view of Tartarin et al (EP 2123659) and Minami et al (US Patent 6,517,901).
Regarding claims 7-9, Frenkel et al discloses the invention substantially as claimed.  Frenkel et al teaches the features above.  However, Frenkel et al fails to specifically disclose a 
In the same field of endeavor, Tartarin et al teaches monoalkyl tin compounds used in glass coating compositions and solutions (Abstract, Paragraphs 58, 73). 
In the same field of endeavor, Minami et al teaches a process for depositing a layer on a glass substrates comprising a dopant such as alkyltin alkoxides (Abstract, Col. 4, Lines 30-35) and a solvent such as ethanol or isopropanol (Col. 4, Lines 59-60).
It would have been obvious to one of ordinary skill in the art to have provided a solution comprising the tin compound of Frenkel et al and an alcohol solvent in view of Tartarin et al and Minami et al in order to form a coating/film composition for coating glass substrates.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.
With regard the amount of the compound in the solvent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have optimized the amount of compound in the solvent (coating composition) in order to control the amount of the compound in the substrate.  Discovery of an optimum value of a result effective variable is ordinarily within the skill of the art. In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  

Response to Amendment
The declaration under 37 CFR 1.132 filed January 19, 2021 is insufficient to overcome the rejection of claims 1-10 based upon the obviousness rejections as set forth in the last Office action and above because:  the experimental methods disclosed in the declaration in paragraph 8 are not comparable to the Bernhardt reference.  Furthermore, new rejections have been applied above in regards to the impurity of the dialkyl tin compounds, as recited in the newly amended claims.
 Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730.  The examiner can normally be reached on Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        June 4, 2021